       Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 1 of 13




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                )
                                         )
                      Plaintifl          )
                                         )      CASENO.     CR-    lq I I83.P
                                         )
N   I AI.//JA ;O hll nXB                 )

                                         )

                                         )
                    Defendant.           )

                     PETITION TO ENTER PLEA OF GUILTY

     The defendant states to the Court that the defendant wants to enter a plea of
GUILTY to the following counts of the Indictment or Information: l( L

       In connection with this plea of GUILTY, I, i\ LAL/N/A r/-'LtIOAD.               the
delendant in this case, inform the Court, under penalty of perjury, that I have discussed
these matters with my attomey and the answers to the following questions are true and
correct to the best of my knowledge and belief.

A.    BACKGROUNDQUESTIONS

       Before the Court can accept your plea of guilty, it is necessary that the Court has
certain background inlormation about you and this case. The questions in this section are
asked for this purpose.

1.    (a)     What is your name?     N   LNI./L/A .TF            I .)'RR
       (b)    What is your age?    5i)
2.    Are you currently employed? Yes .X No
      Ifv es, what are the name, address and telephone number ofyour employer?
         t                                              -
             -,)<l AI]r) [Jt\ Ct-fl/
3.     How much education have you had?       Qe-b
         Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 2 of 13




4      Have you ever received medical care or treatment for drug addiction and/or alcohol
       abuse?      Yes X        No

       [f                         - on the Petition to Enter Plea of Guilty, counsel lor
           so, prior to the hearing
       defendant  shall submit to thejudge's orders mailbox a list of the dates, places, and
       types of treatment received by defendant.]

5      Have you ever received medical care or treatment for a mental or emotional
       condition?      Yes .X        No

       [l                            - the Petition to Enter Plea of Guilty, counsel for
           so, prior to the hearing on
       delendant shall submit to thejudge's orders mailbox a list of the dates, places, and
       types of treatment received by defendant.]

6      (a)    Have you consumed any drug, alcohol or medication that is now impairing
       your ability to think clearly or to understand and answer the questions in this Petition
       io Enter Piea of Guilty? Yes              No        Y
       (b)       Are there any medications - prescribed for you that you are not now taking as
                 directed? Yes x           No
                 Ifyes, does the fact that you  are not taking the medication as directed impair
                 your ability to think clearly or to understand and answelthe questions in this
                 Petition to Enter Plea of Guilty? Yes _           No .)<.
7       If   an attomey is now representing you in this case. what is your attomey's name?
        &r5At-l c           T-ro          KYt^ t'         tr../   AC   i{E (t   H    E tPl'
8      If you have an attomey, have you had enough time to talk with your attomey about
       your case? Yes X          No

9      If you have an attomey, have -you told your attomey everything you krow about
       your case? Yes Y         No

10.     Ifyou have an attorney, are-you satisfied with the services your attomey              has
       provided for you? Yes X       No

11.                                         - you?
        Do you understand the charge(s) against                   Yes X         No




                                       Page 2   of   13
OKWD Plea Petition (5/18)
        Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 3 of 13




B.     CONSTITUTIONALRIGIITS.WAIVERS

       Before the Court can accept your plea of guilty, it is impotant that you understand
that you will be giving up many valuable constitutional rights by entering a plea of guilty.
The questions in this section are designed to inform you ofthose rights.

12.    Do you understand you have a right to plead NOT GUILTY to every charge filed
       against   you?   Yes Y          No

13.    Do you     understand     if   you plead
                                          -     NOT GUILTY you have the following
       constitutional rights:

       (a)       the right to a speedy and public trial by jury?
                      V
                 Yes-------     No

       (b)       the right to counsel at all stages ofthe proceedings, and that if
                 you cannot afford to pay a lawyer, one will be appointed to
                 represent you? Yes      X       t'lo

       (c)                                                -
                 the right to see and hear all witnesses called to testify against
                 you and tlre right to cross-examine them?
                 Yes Y          No-
       (d)       the right to use the subpoena power ofthe Court to compel the
                 attendance of witnesses at trial and the production of other
                 forms of evidence? Yes      X     No

       (e)                                                    -
                 the right not to be compelled to incriminate yoursellby taking
                 the witness stand; and that if you do not take the witness stand,
                 no inference of guilt may be drawn lrom your l-ailure to do so?
                 Yes Y          No-
        (r)      the right to be presumed innocent until the govemment has
                 proved you guilty beyond a reasonable doubt by the unanimous
                 agreemett of all twelve of the jury members?
                        V No
                 Yes---.r-
14.    Do you understand ilyou plead GUILTY you will be found guilty without a trial
       and yqu-will have given up all of the above rights, except the right to counsel?
        Yes      X.    No

                            -
                                       Page 3   ol   13
OKwD Plea Petition (5/18)
        Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 4 of 13




l5     Do you understand if you plead GUILTY to a felony offense this may deprive you
       ofvaluable civil rights including the right to vote, the right to hold public office, the
       right to serve on a jury, the right to possess any kind of firearm, destructive device
       or ammunition, and may make you ineligible for certain govemment benefits?
       Yes--7- Y No _              Not Applicable

16.    If you  are not a citizen ol the United States, pleading guilty may affect your
       immigration status. Pleading guilty may result in your deportation or removal lrom
       the United States, may prevent you from ever lawfully reentering or remaining in
       the United States, and may result in the denial of naturalization. Deportation is
       mandatory for certain offenses, including most crimes involving controlled
       substances. You may be deported or removed from the United States even ifyou
       are a legal resident and even ilyou have legally lived in the United States for many
       years. Do you understand?                      .. ,
       Yes              No          Not Applicable X

C.     SENTENCING-GENERAL
              -                 -
       Before the Court can accept your plea of guilty, it is important that you understand
certain aspects of the sentencing process. The questions in this section are designed lor
that purpose.

17.    Do you realize if you plead GUILTY the maximum statutory sentence the judge
       may impose remains the same as if you had pled NOT GUILTY and had been
       convicted by a jury? Yes X      No

l8                                                     -
       Do you know the sentence you will receive is solely a matter for the judge to decide?
       ves        Y.   No

19      (a)                     -
                  What is the maximum sentence the law provides for the offense(s) to which
                  you want to plead GUILTY?
                     fr
                    I,      rn i) r r ac, (1me r:\ :,    ,t C,C, f',ne -- r., he*l-r
                                                               Zt                 r
                            '       I                      I




        (b)       Is there a minimum mandatory sentence the law provides for the offense(s)
                  to which you want to plead GIJILTY? Yes _        No 1 I fyes. what
                  is it?




                                        Page 4   of   13
OKWD Plea Petition (5/18)
        Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 5 of 13




       (c)      For certain offenses a term of supervised release must be imposed to be
                served after the person is released from a term of imprisonment. Is there a
                mandatory term ofsupervised release for the offense(s) to which you want to
                plead GUILTY? Yes _               No X If yes, what is the mandatory
               term?




                For all other offenses, thejudge may, in thejudge's discretion, impose a term
                of supervised release to be served following the person's release from
                imprisonment. What is the maximum term of supervised release that could
                be imposed in this case?
                     5 v{t v'-,



                What is the maximum term of imprisonment that could be imposed if your
                supervised release were revoked?
                            V tr.:e''-
                              t
                               1




       (d)      Will you be forfeiting any property to the United States as a result of your
                guilty plea? Yes          No           If yes, what property?
                                                     -\-
                                   -




                                       Page 5   of   13

OKWD Plea Petition (5/18)
        Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 6 of 13




20.     If you plead GUILTY, the judge may require you to make restitution to any victim
        ofthe offense [18 U.S.C. $$ 3663 and 3664]. Ifyou ptead GUILTY to an oflense
        that occurred on or after April24, 1996, and the oflense falls into certain categories
        ofoffenses, including property offenses and crimes ofviolence, ordinarily thejudge
        is required to order you to pay restitution to any victim of the offense fl8 U.S.C.
        $ 3663,4]. Also, in certain cases, the law identifies specific classes of people or
        organizations that may be entitled to restitution. Restitution is a continuing
        obligation that does not end until it is paid in full. In other words, the United States
        may continue to seek restitution from you even though you are no longer serving a
        sentence of confinement or supervision. Do you understand all of this?
        Yes Y          No-
21.     The judge must impose a special assessment for each count to which you enter a
        plea of guilty. The amount of the special assessment depends on whether the
        offense is a felony or a misdemeanor [18 U.S.C. $ 3013]. In your case, taking into
        account each offense to which you want to plead guilty, the total amount of special
        assessment is $                                            This amount will be due
        at the time of sentencing. Do you understand this?       Yes X     No      _
22,     Ifyou are on probation or parole in this or any other court, do you know that by
       pleading GUILTY here your probation or parole may be revoked and you may be
       required to serve a sentence as a result of that revocation in addition to any sentence
       imposed upon you in this case? Ves X              No

-1)                                                          -
        Do you understand that in certain circumstances a federaljudge may order a federal
        sentence of imprisonment to run at the same time as a state sentence of
        imorisonment? Yes        X    No

24.    Do you understand   ilyou are convicted of a violation of Title 18, United States
       Code, Section 924(c), the term of imprisonment imposed for that conviction cannot
       be served concurrently with any other term of irjprisonment?
        Yes            No          Not Applicable
D       SENTENCING GUIDELINES AND OTHER                                       SENTENCING
           -        -
        COT-SIDERATIONS

25.    In determining an appropriate sentence for a lederal crime, thejudge must consider
       the Sentencing Guidelines developed by the United States Sentencing Commission.
       The Sentencing Guidelines are advisory in nature, not mandatory. The judge must
       consider imposing a sentence within the range established by the Sentencing
       Guidelines, but the judge may impose a sentence either above or below that range.
       Do you understand this? Yes        X   No

                                                         -
                                      Page 6   of   13
OKWD Plea Petition (5/18)
        Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 7 of 13




26     In calculating the range ol sentence under the advisory Sentencing Guidelines, the
       judge will take into account all conduct, circumstances, and injuries associated with
       your criminal conduct, whether or not this conduct is formally charged by the
       govemment. The judge will consider all relevant conduct at the time of sentencing
       even though you are pleading guilty to lewer than all counts in the Indictment or
        Information. Do you understand this? Yes        Y     No

27.    Also, there is no limitation placed on the information the judge can consider at the
       time of sentencing conceming your background, character, and conduct so long as
       the information is reliable. The judge will take all of these factors into
       consideration in determining an appropriate sentence. Do you understand this?
       Yes X           No-
28     If the judge orders a presentence investigation, a U.S. Probation Officer will be
       assigned to conduct a thorough investigation and prepare a presentence report lor
       thejudge's use. Do you understand that if you lie to the U.S. Probation Officer, or
       if you cause others to lie on your behall this can be considered by the judge and
       may increase the rQrlge of sentence calculated under the advisory Sentencing
       Guidelines?      Yes X      No

29                                    -
       Your history of prior criminal convictions will be used to compute your Criminal
       History Category under the Sentencing Guidelines. If you have prior felony
       convictions which were imposed or lor which you have served time within the past
       15 years, your Criminal History Category may be increased. Similarly, if you have
       received misdemeanor convictions within the past l0 years, your Criminal History
       Category may be increased. Certain exceptions may apply in your case that would
       exclude     a   conviction from the Criminal History Category computation.
       Nonetheless, do you understand your prior criminal history has a direct impact on
       the calculation of the sentencing range under the advisory Sentencing Guidelines?
       ves X No-
30.    Do you understand if you committed the present offense(s) while you were on
       probation, parole, supervised release, or escape status, this will increase the number
       of points assessed in your criminal history computation. If this increases your
       Criminal History Category, do you understand it may increasqtfe range ofsentence
       calculated under the advisory Sentencing Guidelines? Yes        A        No

                                                                                  -




                                    Page 7   of   13
OKWD Plea Petition (5/18)
        Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 8 of 13




31.    Do you understand if this offense is a crime ofviolence or a drug trafficking offense,
       and if you have two prior felony convictions of either a crime of violence or a drug
       trafficking offense, you could be sentenced as a career criminal offender which
       would increase the sentence you receive? ,
       Yes             No            Not Applicable            X
32.          -              -
       The maximum sentence for the offense(s) to which you want to plead guilty is the
       statutory maximum set out inufl 19,20 and 2l above. Ifyou are pleading guilty to
       more than one count, you could receive the maximum sentence on each count of
       conviction rurmi,ng consecutively (C/S). See USSG S 5G1.2. Do you understand
       this?     Yes Y          No

33.    In certain cases, the law-requires the judge to impose a mandatory minimum term
       of imprisonment. The judge may not impose a sentence below a mandatory
       minimum term unless the United States Attomey, in his or her discretion, files a
       motion. Do you understand this? Yes             No       Not Applicable (

34.
                                                           -       -
       Parole is not available in the lederal system. If you are sentenced to a term of
       imprisonment, you will serve the entire time imposed (less any eamed good time
       credits that may be applied to reduce the amount oltime you actually serve). The
       maximum amount of credit you may receive against your sentence will be
       determined bv the Bureau of Prisons and is limited b y statute [8 U.S.C. $ 3624].
       Do you understand this? Yes             No

35     If at least one year of imprisonment is ordered in your case, the judge may also
       impose a term of supervised release, which you will begin serving after you are
       released from custody. For certain offenses, a term of supervised release is
       mandatory. During any term of supervised release, you will be subject to
       conditions that will include refraining from any additional violations of local, state
       or federal law, reporting requirements, travel and residence restrictions, and testing
       for controlled substance use. If you violate the conditions of your supervised
       release, the judge may revoke your supervised release and sentence you to an
       additional term of imprisonment. This additional term of imprisonment would be
       served without credit for the lirpe you successfully spent on supervised release. Do
       you understand this? Yes \            No

       The.judge has the discretion to impose-another term of supervised release, to be
       served after you serve your sentence for violating the first term of supervised
       release. If you violate your supervised release again, you can be sentenced to serve
       more time, followed by more supervised release, at the discretion of the judge.
       Under certain circumstances there is no limit to the number of times supervised



                                        Page 8   of   13

OKWD Plea Pctition (5/18)
        Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 9 of 13




        release can be revoked and another term of supervised release imposed         Do you
        understand this? Yes        YNo

36.     In some circumstances, the judge may
                                           - decide that your case warrants imposing a
        sentence with conditions other than incarceration for the full term of the sentence.
        Options available to the judge include probation, home confinement, community
        confinement, electronic monitoring, intermittent confinement, or a combination ol
        any of these. Do you understand this? Yes X= No _

37. If you plead guilty to a lederal sex offense, you may be subject to state laws
        requiring the registration of sex offenders.        Do vou understand this?
        Yes   _      No      _     Not Applicable            {
E.      VOLUN TARY NATURE OF PLEA

38.     Are your plea(s) of GUILTY and the waivers of your rights made voluntarily and
        completely of yogr own free choice, free of any lorce or threats or pressures from
        anyone?     Yes      A     No    _
39. (a)         Have you entered iryo a plea agreement with the government?
                Yes     _        No ,l
        (b)     Ifso:

                Is this a conditional plea pursuant to Fed. R. Crim. P. 1l(a)(2) that reserves
                certain rights to appeal? Yes      _    No       _
        Ifyes, what issues are reserved for appeal?




       Have you read the plea agreement or had the plea agreement read to you?
       Yes              No

       Have you had enough time to discuss the plea agreement with your attomey?
       Yes            No

        Were all the terms of the plea agreement explained to you, including any
        waivers of vour rishts?     Yes    No


                                         Page 9   of   13

OKWD Plea Petition (5/18)
       Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 10 of 13




       Do you understand all of the terms of the plea agreement, including the
       waivers of your rights? Yes _      No _

       (c)       What are your reasons for making that agreement?




       (d)    Ilyour plea of GUILTY involves a plea agreement, do you understand that
       the judge   can reject the plea agreement after completion ol the presentence
       investigation if the judge finds that the plea agreement is not in the interests ol
       justice? Yes _          No _

40.    Has any promise been made by anyone that causes you to plead GUILTY aside from
       the plea agreement, ilany, set out in your answer to question 39?
       Yes             No V
                       --"'-\- If yes, what promise has been made and by whom?


41..   (a)    Has any officer, attorney or agent ofany branch ofgovemment (federal, state
       or local) promised or predicted that you will receive a lighter sentence, or probation,
       or anv other form ofleniencv if you plead CUILTY?
       Y"r'              No X
       (b) Do you understand no one has any authority to make any such promise or
       prediction on your sentence because the matter of sentencing is exclusively within
       the control ofthejudge and no one else? Yes X          No

42.    Has thejudge made any suggestion as to what the actual sentence -    will   be?
       Yes               No   X
43.    Are you pleading GUILTY because you are           guilty? yes   X    No

44.                                                                                -
       Is there any other information or advice that you want before you enter a plea?
       Yes_              No V




                                     Page l0   of   13
OKwD   Plea Petition (5/18)
       Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 11 of 13




F.     CONCLUSION/FACTUALBASIS

45.    Has your attorney reviewedTn d discussed with you all ofthese questions and your
       answers to them? Yes        A  No

46.    Do you understand all ofthese questions?         Yes V       No

       Ifnot, which questions do you not understand?



1l     (a)     Do you now want to plead GUILTY?             V., X
                                                               !
                                                                     No

       (b)     Are you       GUILTY? Ves    X          No

18     State what you did                            - to which you are now
                                to commit the offense(s)                      pleading
       GUILTY.
                         L                                                                I
                    il




                                     Page   ll of 13
OKWD Plea Petition (5/18)
       Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 12 of 13




+++*+,t**:F1.*{.**r.{.*r!rrr.r.**.*************+**i.****r.*******r<1.**:t*****.*r.+'t      *'t,t   rr   **

       I understand that if I have knowingly and intentionally made any false answers in
this Petition to Enter Plea of Guilty, my answers may be used against me in another
prosecution for perjury or making a false statement.

                    and affi rmed to be
      Sisned bv me,/)                             under penalty of perjury ln      presence of my
                      /--
attomev on this 1 - a        day     of,                             20



                                                           en dant

                              CERTIFICATE OF DEFENSE COUNSEL

           I, as attomey for the defendant   A   lt        J o>^ art                       hereby
certify:

           l. I have read and fully explained to the defendant the allegations contained in
the Indictment or Information in this case.
           2. To the best of my knowledge and belief the statements, representations, and
declarations made by the defendant in this Petition to Enter Plea of Guilty are in all respects
accurate and true.
           3.    The plea of guilty olfered by the                     defendant    to
                                                                                Count(s)
accords with my understanding of the facts the defendant has related to me, is consistent
with my advice to the defendant, and in my opinion is knowingly and voluntarily made.
       4.     I assure the Court that I have advised the defendant about the applicable
sentencing procedures, including procedures under the Sentencing Guidelines, and I have
explained to the defendant the potential consequences of a plea of guilty in light of the
questions and concems set forth in Sections C and D of this Petition.

       Signed by me in the presence of the defendant and after            full   discussion of the
contents of this certificate with the defendant, this                                      day of
  'T^lvT
                   ,20 /?



                                                              y for Delendant




                                      Page 12 of      13
OKwD   Plea Petition (5/18)
       Case 5:19-cr-00118-SLP Document 24 Filed 07/30/19 Page 13 of 13




+++*+i.+*+*++******r.*r(i(,{.1.r(**r!*r(r.r!r.*i.**r,**r(**r!:*****i.*******{.**(*****r.*r!,****

                     CERTIFICATE OF PROSECUTING ATTORNEY

        As attomey for the govemment, I hereby certi$/:

        l.      I   have read and   fully
                                        discussed with defense counsel the allegations
contained in the Indictment or Information in this case.
       2. I have also reviewed this Petition to Enter Plea of Guilty and find it to be in
accordance with my knowledge ofthe defendant and this case.
       3. In my judgment, acceptance ol the defendant's plea(s) ol guilty to the
charge(s) in question will not undermine the statutory purposes ol sentencing.
                               ^,,.l,.
        Signed by me this this J--1 : day   of    ),11-
                                                     a
                                                                                    ,20   L
                                                           wJ/
                                                           Attomey for the Government




                                      Page 13    of   13
OKWD Plea Petition (5/18)
